Citation Nr: 0737625	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the cervical spine. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the veteran's claims file was later 
transferred to the Los Angeles, California RO.

The veteran was afforded a travel Board hearing in September 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record. 

The issues of entitlement to service connection for a 
disability of the cervical spine and entitlement to service 
connection for a disability of the lumbar spine being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final rating decision dated in April 2002 denied 
service connection for disabilities of the cervical and 
lumbar spine on the grounds that there was no evidence that 
these disabilities were attributable to service.

2.  The evidence received since the time of the prior final 
April 2002 Board decision suggests that disabilities of the 
cervical and lumbar spine might be attributable to the 
veteran's in-service gunshot wound because the veteran has 
related continuing symptomatology of these disabilities 
stemming from the time of this wound.  This evidence is 
neither cumulative nor redundant, it relates to an 
unestablished fact necessary to substantiate the claims and 
it raises a reasonable possibility of sustaining the claims.


CONCLUSIONS OF LAW

1.  The RO's April 2002 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for disabilities 
of the cervical and lumbar spine and the claims are reopened.  
38 U.S.C.A. §§ 5107(a), 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.

Any error in providing notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156 (which 
defines "new and material evidence" were changed for claims 
filed on or after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2007)).  The 
appellant's application to reopen was filed after August 29, 
2001 (it was filed in August 2003); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2007).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. Id.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the April 2002 rating decision, the evidence 
of record included the veteran's service medical records, all 
of the veteran's VA medical records then available and a 
statement from John P. Myatt, M.D. regarding treatment for 
residuals of a gunshot wound.  The pertinent records showed 
diagnoses of cervical and lumbar degenerative arthritis with 
spasm, the first complaints thereof appearing in February 
2001.  None of the evidence attributed these disabilities to 
service and in April 2001 a VA (QTC) examiner attributed 
these disabilities to aging.  

Since the April 2002 Board decision, VA has received numerous 
VA medical records and statements from the veteran regarding 
his claimed disabilities.  In particular, the VA has received 
statements from the veteran relating disabilities of the 
cervical and lumbar spine to his in-service gunshot wound to 
the head.  Saliently, the veteran has offered statements that 
he has had pain in his neck and back ever since his in-
service gunshot wound.  

The evidence received since the April 2002 rating decision 
that denied entitlement to service connection for the 
disabilities involved in the present appeal is new and 
material.  In particular, the Board finds the veteran's 
statements regarding continuing symptomatology of pain in his 
neck and back to be new in that these statements were not 
previously submitted to VA in connection with the claims on 
appeal.  The statements are also material in that they relate 
to the unestablished fact of attribution of disabilities of 
the cervical and lumbar spine to his in-service gunshot 
wound.  Thus, the claims are reopened.


ORDER

New and material evidence has been received and the claim of 
entitlement to service connection for a disability of the 
cervical spine is reopened. 

New and material evidence has been received and the claim of 
entitlement to service connection for a disability of the 
lumbar spine is reopened. 


REMAND

The VCAA requires that a medical examination should be 
afforded unless "no reasonable possibility" exists that an 
examination would aid in substantiating the veteran's claim.  
Duenas v. Principi, 18 Vet. App. 112 (2004) (per curiam); 
38 U.S.C.A. § 5103A (West 2002).  VA will provide a medical 
examination when necessary to decide the claim, and an 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2007).  
Although the veteran's service medical records are silent 
with respect to diagnoses of disabilities of the cervical and 
lumbar spine, the Board finds that a remand for a medical 
examination is necessary.  The veteran has offered credible 
testimony of hurting his neck and back in service and that he 
has had continuing pain in his neck and back ever since.  The 
April 2001 VA examination does not address the veteran's 
statements and contentions.  Accordingly, the veteran's 
statements indicate that these disabilities may be 
attributable to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (indicating that for purposes of providing a 
medical examination, indication of a nexus between an in-
service event and a currently diagnosed disability is a low 
threshold).  Accordingly, the Board finds that a VA 
examination is necessary to address the etiology of the 
veteran's disabilities of the cervical and lumbar spine.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide VA any 
evidence in his possession that might 
substantiate his claims for entitlement to 
service connection for disabilities of the 
cervical and lumbar spine.

2.  The veteran should be afforded a VA 
examination to address the etiology of his 
disabilities of the cervical and lumbar 
spine.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is asked to address whether it is 
at least as likely as not that 
disabilities of the cervical and lumbar 
spine are related to the veteran's period 
of service, in particular his in-service 
gunshot wound to the head.  If the 
examiner cannot reach a conclusion 
regarding the etiology of these 
disabilities without resorting to 
speculation, it should be so stated in the 
examination report. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any claim on appeal remains denied the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


